Citation Nr: 0528656	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psoriasis prior to April 26, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1962 to June 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's request 
for an evaluation in excess of 30 percent and he appealed to 
the Board for review.  

Upon further review of the claim, the Board, in October 2004, 
remanded the claim to the Appeals Management Center (AMC) in 
Washington, DC, for the purpose of obtaining additional 
medical information.  

The veteran underwent another physical examination in April 
2005.  Based on those results, and after reviewing additional 
documents, the AMC granted a 60 percent disability evaluation 
for psoriasis.  However, the effective date for the grant was 
April 26, 2005.  In essence, the AMC has assigned a "staged 
rating" even though the appeal does not stem from an initial 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Prior to that date, the veteran's claim was 
denied.  The veteran was notified of this action.  

The veteran submitted a note to the VA, dated June 16, 2005.  
On that note, the veteran stated that he was satisfied with 
the award of 60 percent.  However, he did contend that the 
effective date of the award was incorrect and that the 60 
percent rating should be awarded from the date in which he 
submitted his claim for an increased evaluation.  Taking into 
account what the veteran has stated, which has been repeated 
by his accredited service representative, the Board has 
rephrased the original issue and will consider whether the 
veteran's disability should be rated in excess of 30 percent 
prior to April 26, 2005.  Since the veteran has expressed 
satisfaction with the rating after that date, the Board finds 
that the issue, which would, if considered by the Board, 
include whether an extraschedular evaluation should be 
assigned, no longer before the Board.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's service-connected psoriasis is manifested 
by extensive exfoliation, lesions, exudation, and over 40 
percent of the unexposed part of his body has been found to 
be affected by the disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for psoriasis, 
prior to July 31, 2002, have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1- 
4.14, 4.104, Diagnostic Code 7816 (2002).  

2.  The criteria for a rating of 60 percent for psoriasis, 
after July 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1- 
4.14, 4.104, Diagnostic Code 7816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA satisfied its duty to notify the veteran of the VCAA 
by means of a June 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant that was issued prior to 
the initial AOJ decision.  It is noted that additional 
letters were sent to the veteran in November 2004 and March 
2005 respectively.  These letters informed the appellant of 
what evidence was required to substantiate his claim and of 
his, and the VA's, respective duties for obtaining evidence.  
The appellate was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), two other VCAA letters (as 
reported), and supplemental statements of the case (SSOC).  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his skin disorder was more disabling and that he should 
be assigned an evaluation in excess of 30 percent prior to 
April 26, 2005.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.    

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  In this instance, such medical 
examinations were obtained and have been included in the 
claims folder for the Board's review.  Given the foregoing, 
the Board finds that the VA has substantially complied with 
the duty to obtain the requisite medical information 
necessary to make a decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran also supplied records of treatment from 
his private physicians.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's psoriasis.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluation claims.  He has, by 
information letters, a rating decision, an SOC, and an SSOC, 
been advised of the evidence considered in connection with 
his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2005).  With respect to the issue before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

While the veteran was in service, he started to develop a 
skin disorder.  The skin disorder was diagnosed as psoriasis.  
The veteran received treatment for the disorder throughout 
the remaining time in service.  The veteran was released from 
active duty in 1965.  Seven years later, the veteran 
submitted his first claim for VA benefits for a disability 
(psoriasis) that began in or was caused by his military 
service.

The veteran underwent a VA examination in April 1972.  The 
examiner found extensive psoriatic plaques of the scalp along 
with evidence of facial involvement.  Although little scaling 
was reported, the doctor did report that there was patchy 
erythema of the face.  The elbows, knees, and hands also had 
signs of psoriatic plaques with extensive damage to the 
fingernails and toenails.  The disease also affective the 
peri-anal skin and the intergluteal cleft producing erythema 
and fissuring.  The disability was classified as moderately 
severe.  

As a result of that examination, and after reviewing the 
veteran's service medical records, the RO granted service 
connection for psoriasis and assigned a 30 percent disability 
evaluation in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 7816 (1971).  See VA Form 21-6796, Rating Decision, May 
15, 1972.  

In October 2001, the RO received an informal claim for an 
increased evaluation for the veteran's skin disorder.  
Specifically, the veteran submitted medical treatment records 
from March 2000 and June 2001.  The March 2000 private 
examination report noted that the veteran had extensive skin 
lesions on the posterior back.  Facial erythema was reported.  
The examiner classified the skin disorder as significantly 
disabling.  The June 2001 noted that the veteran's "skin 
rash" was worse than previous.  

A VA skin examination was performed in July 2002.  The 
veteran told the examiner that the condition was actually 
worse in the fall and winter months, vice the late spring and 
summer months.  The examiner noted lesions on the hands, 
arms, trunk, abdomen, back, legs, and feet.  The areas were 
noted to be not open, not ulcerated, and not crusty.  
Although the veteran had been on prescription medications for 
the disability, he had recently stopped the medication due to 
other physical ailments.  It is of note that the examiner did 
not specify the percentage of the body that was affected by 
the ailment.  The doctor reported that the veteran did indeed 
have associated systemic manifestations - psoriatic arthritis 
- which were being treated separately.  Exfoliation was not 
reported.  

Of record is a report from the veteran's private physician 
(Dr. S. M. Passman), dated December 2002.  Dr. Passman 
reported that the only skin which was really clear was the 
veteran's face.  Otherwise, psoriatic lesions were on the 
back, arms, and lower extremities.  The doctor estimated that 
70 to 80 percent of the veteran's body was involved.  It was 
reported that the veteran was using topical steroids for 
treatment, and light treatment would be considered in the 
future.  

Another report, dated April 2003, from a different doctor, 
Dr. J. D. Anderson, was proffered by the veteran and has been 
included in the claims folder.  Dr. Anderson stated that over 
50 percent of the veteran's body was covered by a "rather 
severe case of psoriasis".  Dr. Anderson provided another 
report, dated November 2004, which detailed the effects of 
psoriatic arthritis on the veteran.  

As a result of the Board's October 2004 Remand, the veteran 
did undergo another VA examination.  That examination 
occurred in April 2005.  The examiner reported that the 
percentage of total body involvement was 90 percent.  The 
examiner noted that the veteran's body was covered by 
lesions.  

As previously noted, the veteran's disability has been rated 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code s7816 and 7806.  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the VA Schedule for Rating 
Disabilities (Rating Schedule), the diagnosed condition will 
be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  

When eczema [psoriasis] is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema [psoriasis] is assigned a 10 percent evaluation.  
When eczema [psoriasis] has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable evaluation is assigned.  38 C.F.R. 
Part 4, Diagnostic Code 7806 (2002).

There is also a note at the bottom of 38 C.F.R. § 4.118 
(2002) which indicates:

NOTE:  The most repugnant conditions may 
be submitted for central office rating 
with several unretouched photographs.  
Total disability ratings may be assigned 
without reference to Central Office in 
the most severe cases of pemphigus and 
dermatitis exfoliativa with 
constitutional symptoms.

During the pendency of the veteran's appeal, VA's Rating 
Schedule was amended.  By regulatory amendment, effective 
July 31, 2002, changes were made to the schedular criteria 
for evaluating skin disabilities, as set forth in 38 C.F.R. 
§§ 4.118 (2001).  See 67 Fed. Reg. 49596- 49599 (2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published 
at 65 Fed. Reg. 33,422 (2000).  In pertinent part, these new 
regulations are not so different from the old as to require 
special development to prevent prejudice to the veteran.  

Under the new criteria, a noncompensable rating will be 
assigned if less than 5 percent of the body or exposed areas 
affected, and, no more than topical therapy required during 
the past 12 month period.  A 10 percent evaluation may be 
assigned for psoriasis with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation may 
be assigned for psoriasis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. Part 4, 
Diagnostic Code 7816 (2005).

Disabilities under this rating code may be alternatively 
rated as disfigurement of the head, face or neck (38 C.F.R. 
Part 4, Diagnostic Code 7800 (2005)) or scars (38 C.F.R. Part 
4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005)) 
depending upon the predominant disability.  See 38 C.F.R. 
Part 4, Diagnostic Code 7816 (2005).  

In this instance, the Board must determine whether the 
symptoms and manifestations produced by the psoriatic 
disorder should be assigned a 50 percent disability rating 
from the date of his claim, October 30, 2001, to July 31, 
2002, pursuant to the old rating criteria, and a 50 or 60 
percent disability rating from July 31, 2002, to April 26, 
2005, under the old and new criteria.  Since a 60 percent 
evaluation under the new criteria is more beneficial to the 
veteran vice that of 50 percent, the Board will consider 
whether the veteran disorder meets the criteria under the new 
regulations in accordance with VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).

Although the record is somewhat ambiguous with respect to the 
manifestations prior to July 31, 2002, the medical records do 
show that the veteran was suffering from systemic 
manifestations, psoriatic arthritis, at that time.  VA and 
private physicians reported the presence of lesions, and 
while the VA examiner in July 2002 wrote that ulcerations 
were not present at that time, some crusting at the knees and 
elbows was.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2005).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that a 50 percent disability 
evaluation for psoriasis should be assigned prior to July 31, 
2002.

After July 30, 2002, does the evidence support a 60 percent 
evaluation in accordance with the new diagnostic criteria 
cited above?  The Board believes that it does.  A 
longitudinal view of the evidence submitted from July 31, 
2002, to April 26, 2005, does show the repeated treatment of 
steroid creams for the treatment of the disease.  Moreover, 
two different private examiners, who have seen "flair ups" 
of the disease, have reported that over 40 percent of the 
veteran's body during this time has been affected.  The 
veteran, through the documentation provided by his doctors, 
has consistently described outbreaks occurring for months on 
end with only some relief.  

Accordingly, the veteran's disability has been shown to be so 
symptomatic or actively disabling as to warrant a 60 percent 
disability evaluation from July 31, 2002, pursuant to 38 
C.F.R. Part 4, Diagnostic Code 7816 (2005).  Hence, the 
veteran's claim is granted.  

Finally to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his psoriasis, and 
there is no indication that it causes a marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. 


ORDER

1.  A 50 percent disability rating for psoriasis, prior to 
July 31, 2002, is granted, subject to controlling laws and 
regulations applicable to the payment of monetary benefits.

2.  A 60 percent disability rating for psoriasis, after July 
30, 2002, is granted, subject to controlling laws and 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


